Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-4 in the reply filed on 6/22/2022 is acknowledged.
Claims 5-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: in the brief descriptions of the drawings Fig. 4 is referenced, but not Fig. 4(a) or 4(b).  
Appropriate correction is required.
On page 12 line 30 refers to item 11 as the right pilar and item 10 as the left pillar, but they are oriented in Fig. 5 such that pillar 11 is on the left and pillar 10 is on the right. Appropriate correction is required.
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined “endpoint” as a point in the probing system of the CMM, wherein a probe tip is an exemplary endpoint in case of a tactile probing system in page 3  lines 12-14.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the expected extent of the spatial” and “the linked number of node parameters“ should read - an expected extent of the spatial- and -a linked number of node parameters-.  Appropriate correction is required.

Drawings
Fig. 1, 2, 3, 4a, and 4b are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 4a and 4b fail to comply with MPEP 1.84 Standards for drawings (l), (m), and (p)(3). The figures have shading and elements labeled within the shading that inhibits satisfactory reproduction characteristics, reduces legibility, and reference labels cross and mingle with lines interfering with comprehension.  Additionally MPEP 1.84 (l) states All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined [emphasis added]. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 USC § 101 because it is directed to non-statutory subject matter.  
The descriptions or expressions of the programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.  In contrast, a claimed a non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory.  Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.  
In order to overcome this rejection, the following language is suggested:
“1.     (Currently amended) A non-transitory computer readable medium encoded with a computer program product for …”
Claims 1-4 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts in BOLD of
1. A computer program product for numerically correcting an endpoint position of a Coordinate Measuring Machine (CMM) implemented on a computing unit configured to perform a series of operations when the computer program product is executed on the computing unit, the operations comprising: receiving as input: 
-temporally resolved information from a set of sensors attached to or integrated into the CMM, 
-temporally resolved information about component parts physically constituting the CMM as well as their mechanical properties, 
-a set of possible models, each with a potentially different set of free parameters, for modelling the constituting component parts of the CMM, 
-a set of possible models, each with a potentially different set of free parameters, for fusing the constituting component models into a model for the whole CMM, and 
-calibration information for adapting the free parameters of the constituting component models and the fusion models from some initially known nominal values of the free parameters, 
performing a simulation of the behavior of the CMM, the simulation being based on the temporally resolved information from the sensors attached to the CMM and the temporally resolved knowledge of the physical components constituting the CMM as well as their mechanical properties, the simulating including time-adaptive physical modelling of the CMM, such that the models for the constituting component parts of the CMM and the fusion models at a specific simulation time, a corresponding unique physical time existing for each simulation time, are adapted to the temporal history of the sensor readings and the temporal history of the constituting component parts before the uniquely corresponding physical time corresponding to the specific simulation time, wherein for each adaptation of either a constituting component model or a fusion model the provided calibration information is used for adapting the free parameters of the adapted models; and 
numerically correcting a measurement obtained by the CMM using the results of the simulation, such that the simulated position of the endpoint of the CMM at the time at which the measurement was obtained by the CMM is used to numerically correct the measurement , wherein the endpoint position comprises in particular information about the spatial position or orientation of the endpoint of the CMM.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a computer program product is nonstatutory.
Receiving input, as recited in MPEP section 2106.05(g), is necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
Claims 2-4 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “calibration information for adapting the free parameters of the constituting component models and the fusion models”, “that the models for the constituting component parts of the CMM and the fusion models at a specific simulation time, a corresponding unique physical time existing for each simulation time, are adapted to the temporal history of the sensor readings”, and “wherein for each adaptation of either a constituting component model or a fusion model the provided calibration information is used for adapting the free parameters”. It is unclear what “adapting” means in this context. 
Claim 1 recites “temporally resolved knowledge of the physical components constituting the CMM”. There is no antecedent basis for this limitation. It’s unclear if the temporally resolved knowledge of the physical components constituting the CMM is meant to be temporally resolved information about component parts physically constituting the CMM or something else. 
Claim 1 recites “the simulated position of the endpoint of the CMM”. There is no antecedent basis for this limitation. Claim 1 recites a simulation and a simulation time but not a simulated position. It is unclear where the simulation of the endpoint position occurs. 
Claim 1 recites “the endpoint position comprises in particular information”. It’s unclear if “in particular” is further limiting or what implication “in particular” would have. For purposes of examination “in particular” will not be considered further limiting.
Claim 2 recites “relevant deformations”. It is unclear what properties would make a deformation relevant or how relevance would be determinized. For purposes of examination, any deformation can be considered relevant.
Claim 4 recites “the spatial deformations.” There is no antecedent basis for this limitation. It is unclear if the spatial deformations are the same or different from the possible deformations in claim 3.

Examiner’s Note

Regarding claim 1, Hassler et al., DE102014214365 (hereinafter Hassler) teaches 
temporally resolved information from a set of sensors attached to or integrated into the CMM, temporally resolved information about component parts physically constituting the CMM as well as their mechanical properties, (e.g. see paragraph [0021], “the simulation program should load geometric data from the coordinate measuring machine, in particular geometric data from the components of the said mechanics (i.e. information about component parts physically constituting the CMM), geometric data from the said sensor (e.g. information from a set of sensors attached to or integrated into the CMM), geometric data from the workpiece to be measured and, if necessary, geometric data, Data of the clamping components of the workpiece or other components that are located in the measuring volume of the coordinate measuring machine” and paragraph [0023], “CAD data of the workpiece (i.e. as well as their mechanical properties) to be measured can be loaded into the test plan creation program“ and paragraph [0035] teaches that the information is temporally resolved),
 a set of possible models for modelling the constituting component parts of the CMM (e.g. the simulation program is a set of one possible models or modelling the constituting component parts, see paragraph [0023]), 10 
20performing a simulation of the behavior of the CMM (e.g. see paragraph [0017], “The device is further developed analogously, in that on the one hand the coordinate measuring machine also has a digital camera and the coordinate measuring machine is also set up to create and store digital images of the measuring process synchronously with the positions of the measuring carriages and/or to the angles of rotation of the rotatable machine parts at the specified frequency and the computer on the other hand the digital images are also set up to be read into the simulation program and played back synchronously with the simulation of the movement sequence“), the simulation being based on the temporally resolved information from the sensors attached to the CMM (e.g. see paragraph [0018], “The informative value of the simulation program can be further improved by reading out and storing sensor signals synchronously with the positions of the measuring slides and/or with the angles of rotation of the rotating machine parts at the specified frequency and by reading these sensor signals into the simulation program and synchronously with the simulation of the movement sequence can be included in the simulation.” And paragraph [0035] teaches the information is temporally resolved)
 and the temporally resolved knowledge of the physical components constituting the CMM as well as their mechanical properties (e.g. “the simulation program should load geometric data from the coordinate measuring machine, in particular geometric data from the components of the said mechanics, geometric data from the said sensor, geometric data from the workpiece to be measured and, if necessary, geometric data of the clamping components of the workpiece or other components that are located in the measuring volume of the coordinate measuring machine“, see paragraph [0021] and time resolution, see time of probing, paragraph [0020]), 
the simulating including time-adaptive physical modelling of the CMM, a corresponding unique physical time existing for each simulation time, are adapted to the temporal history of the sensor readings and the temporal history of the constituting component parts before the uniquely corresponding physical time corresponding to the specific simulation time (e.g. “the coordinate measuring machine is set up to read out and store signals from the sensor synchronously (i.e. physical time that is adapted and uniquely corresponds to a specific simulation time) with the positions of the measuring carriages and/or to the angles of rotation of the rotatable machine parts at the specified frequency and the computer on the other hand is set up to also read these stored sensor signals into the simulation program and include them in the simulation (i.e. time adaptive physical modelling of the CMM) “, see paragraph [0019]).
Sprenger et al. US. 2018/0328705 teaches numerically correcting a measurement obtained by the CMM using the results of the simulation (see abstract) such that the simulated position of the endpoint of the CMM at the time at which the measurement was obtained by the CMM is used to numerically correct the measurement wherein the endpoint position comprises in particular information about the 5spatial position or orientation of the endpoint of the CMM.  (e.g. see paragraph [0051] and [0056] taking precise coordinate measurements of the reference element (i.e. simulated position of the endpoint of the cmm) and deriving calibration data which is used to numerically correct the measurement about positioning of a sensor, i.e. endpoint of a sensor).
Hawker et al., GB 2520711 (hereinafter Hawker) teaches calibrating a radiographic machine by adjusting free parameters. 
However the prior art alone or in combination fails to teach A computer program product for numerically correcting an endpoint position of a Coordinate Measuring Machine (CMM) implemented on a computing unit configured to 5perform a series of operations when the computer program product is executed on the computing unit, the operations comprising: a set of possible models, each with a potentially different set of free parameters, for modelling the constituting component parts of the CMM, a set of possible models, each with a potentially different set of free 15parameters, for fusing the constituting component models into a model for the whole CMM, and 
calibration information for adapting the free parameters of the constituting component models and the fusion models from some initially known nominal values of the free parameters, the simulating including time-adaptive physical modelling of the CMM, such that the models for the constituting component parts of the CMM and 25the fusion models at a specific simulation time, wherein for each adaptation of either a constituting component model or a fusion model the provided 30calibration information is used for adapting the free parameters of the adapted models.191220KAP-56759-EP15
Examiner notes that due to the outstanding rejections outlined above, the claims are not allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862